DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-2, 4-6, 15-16, and 18-20 are pending and under examination.
Claims 3, 7-13, 14, and 17 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 12/03/2021 have overcome each and every 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 07/09/2021. 
Based on the amended claims and remarks received on 12/03/2021, the previous prior art rejection based on Shiqiang has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-5, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by translation of Shiqiang et al. (Translation of CN 105698472A; already of record – hereinafter “Shiqiang”).

Regarding claim 1, Shiqiang discloses a laboratory cabinet (Shiqiang; [7, 47]), comprising: 
a housing (Shiqiang; fig. 1, #1, [23]); 
an outer door (Shiqiang; fig. 1, #5, [23]) with an outer door closure (Shiqiang discloses a closure structure configured between the outer door and the inner door; See figs. 4 & 5 below); 
an inner chamber (Shiqiang discloses the invention provides a cabinet; [47]); 
an inner door (Shiqiang; fig. 1, #2, [23]) with an inner door closure, wherein the inner door closes the inner chamber and the inner door closure is a mechanical closure (Shiqiang discloses a mechanical closure structure configured between the inner door and the inner chamber; figs. 1 & 4); 

    PNG
    media_image1.png
    684
    691
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    685
    731
    media_image2.png
    Greyscale


wherein the electrically actuatable device is an electromagnet (Shiqiang; fig. 2, #45, [24]) disposed on either the outer door or the inner door (Shiqiang discloses the electromagnet is disposed in a locking fixing seat 41 which forms a second packaging space [33].  Figure 4 discloses the second packaging space disposed on the outer door 5), 
wherein when the electromagnet is in an actuated state, the electromagnet cooperates with the other door of the outer door or the inner door or a magnetizable element disposed on the other door of the outer door or the inner door, and generates a holding force greater than a closing force of the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  Therefore, the rigid connection between the electromagnet 45 and the assisting top plate 33 being a holding force greater than a closing force of the mechanical closure since the inner door 2 and the outer door 5 open simultaneously), 
wherein when the electromagnet is in the actuated state, the electromagnet cooperates with the other door of the outer door or the inner door or the magnetizable element disposed on the other door of the outer door or the inner door such that when the outer door opens, the inner door likewise opens (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 
wherein when the inner door closure of the inner door has already been released by the cooperation of the electromagnet in the actuated state with the other door of the outer door or the inner door or a magnetizable element disposed on the other door of the outer door or the inner door (Shiqiang discloses a case when the electromagnet 45 is energized, the auxiliary door 5 is closed by the booster handle 42 through the electromagnet 45 attracting and assisting the opening of the top plate 33.  If the booster handle 42 is pried, the electromagnet 45 will slide towards the main door 2.  Driving the opening assisting top plate 33 to slide out of the edge of the box body 1 to open the main door 2; in this way, the assisting force formed by the assisting opening top plate against the edge of the box body can separate the main door and the box body in advance [0025]), 
and also when the electromagnet is no longer in the actuated state, the inner door does not open when the outer door opens (Shiqiang discloses when the assisting handle is further pulled, one end of the body is fixedly connected with the assisting handle, and the other end is electromagnetically connected to the opening assisting top plate, thereby driving the main door to continue to open, so that the normal opening and closing of the main door can be realized when the magnetism of the electromagnet is turned on [0025].  When the electromagnet 45 is de-energized, the electromagnet 45 is separated from the opening assisting top plate 33 and the auxiliary door 5 can be opened.  When the electromagnet is powered off, the electromagnet loses its magnetism and separates from the assisted top plate.  If you pry the assisting handle, the electromagnet can interfere with the assisted top plate, so that the assist formed by the electromagnet against the main door can pre-separate the secondary door from the main door [0026].  Accordingly, the process of opening the inner door can involve two separate steps.  First, the inner door is released as a result of the electromagnet being actuated and working in cooperation with the outer door (i.e. “when the assisting handle is further pulled”).  Second, after 
wherein the inner chamber is only accessible to a user if both the outer door and the inner door are open (Shiqiang; cabinet of refrigerator is confine within the box 1, which is only accessible when both the inner door 2 and outer door 5 are open; fig. 1.  The Examiner notes that a “door”, by definitions, is a swinging or sliding barrier by which an entry is closed and opened).

Regarding claim 4, Shiqiang discloses the laboratory cabinet according to claim 1 above, wherein the actuated state the electromagnet releases the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  Therefore, in the actuated state the electromagnet 45 releases the mechanical closure by abutting against the housing 1 to open the inner door 2).  

Regarding claim 5, Shiqiang discloses the laboratory cabinet according to claim 4 above, wherein the electromagnet in the actuated state releases the mechanical closure by moving an element of the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  Therefore, in the actuated state the electromagnet 45 releases the mechanical closure by abutting against the housing 1 and physically separating the mechanical closure from the housing 1, thereby moving the mechanical closure).

Regarding claim 18, Shiqiang discloses a laboratory cabinet (Shiqiang; [7, 47]), comprising:  58485561;1
a housing (Shiqiang; fig. 1, #1, [23]);
an outer door that closes the housing (Shiqiang; fig. 1, #5, [23]);
an outer door closure (Shiqiang discloses a closure structure configured between the outer door and the inner door; See figs. 4 & 5 below); 
an inner chamber (Shiqiang discloses the invention provides a cabinet; [47]); 
an inner door that closes the inner chamber (Shiqiang; fig. 1, #2, [23]); 
an inner door mechanical closure (Shiqiang discloses a mechanical closure structure configured between the inner door and the inner chamber; figs. 1 & 4); 

    PNG
    media_image1.png
    684
    691
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    682
    728
    media_image3.png
    Greyscale

an electrically actuatable device (Shiqiang; fig. 2, #45, [24]) that releases the inner door mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 
wherein when the outer door is closed, the electrically actuatable device is operable for releasing the inner door mechanical closure so as to allow the inner door to be opened (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46]), and 
wherein the electrically actuatable device is located between the outer door and the inner door (Shiqiang discloses when the electromagnet is energized, the electrically actuatable device is between the outer door 5 and the inner door 2; fig. 5, #45); 
a follower configured such that when the outer door opens, the inner door opens (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46]); and 
wherein the follower is located between the outer door and the inner door (Shiqiang discloses when the electromagnet is energized, the electrically actuatable device is between the outer door 5 and the inner door 2; fig. 5, #45), and
wherein the inner chamber is only accessible to a user if both the outer door and the inner door are open (Shiqiang; cabinet of refrigerator is confine within the box 1, which is only accessible when both the inner door 2 and outer door 5 are open; fig. 1.  The Examiner notes that a “door”, by definitions, is a swinging or sliding barrier by which an entry is closed and opened).
Note: The Examiner notes that according to Applicant(s) instant specification, see paragraphs [0055, 0057, 0060], the electromagnet forms both the means for releasing the inner 

Regarding claim 19, Shiqiang discloses the laboratory cabinet of claim 18 above, wherein the electrically actuatable device is an electromagnet that generates a holding force greater than a closing force of the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  Therefore, the rigid connection between the electromagnet 45 and the assisting top plate 33 being a holding force greater than a closing force of the mechanical closure since the inner door 2 and the outer door 5 open simultaneously).  

Regarding claim 20, Shiqiang discloses the laboratory cabinet according to claim 1 above, wherein the electromagnet is configured to glide over a surface of either the outer door or the inner door to compensate for different pivot points of the outer door and the inner door (Shiqiang; see figures 4 & 5, #45 – The electromagnet is configured to glide over a surface of both the inner door and outer door).
Note: “to compensate for different pivot points of the outer door and the inner door” relates to function and/or intended use of the electromagnet.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Accordingly, the above phrase does not structurally differentiate over the prior art since Shiqiang discloses the electromagnet glides over a surface of either the outer door or the inner door. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiqiang and further in view of Tenhundfeld et al. (US Patent No. 6,464,312; already of record – hereinafter “Tenhundfeld”).

Regarding claim 2, Shiqiang discloses the laboratory cabinet according to claim 1 above, comprising the mechanical closure.

	Shiqiang does not disclose wherein the mechanical closure is one of a permanent magnet, a clamp mechanism, a latching mechanism, a spring mechanism, a snap mechanism, a ball catch mechanism or a combination thereof.  
	However, Tenhundfeld teaches the analogous art of a laboratory cabinet (Tenhundfeld; fig. 1, #10, col. 2, line 49) comprising a housing (Tenhundfeld; fig. 1, #12, col. 2 line 51), an inner chamber (Tenhundfeld; fig. 1, #16, col. 2 line 53), a door (Tenhundfeld; fig. 1, #18, col. 2 line 64) with a door closure (Tenhundfeld; figs. 2-3, #28, col. 3 lines 10-12) wherein the door closes the inner chamber (Tenhundfeld; col. 3 lines 5-12) wherein the door closure is a mechanical closure comprising a permanent magnet (Tenhundfeld; fig. 3, #36, #82, col. 4 lines 3-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing and mechanical closure of Shiqiang, with the housing and housing and mechanical closure comprising a permanent magnet, as taught by Tenhundfeld, because Tenhundfeld teaches door closures comprising a permanent magnet closure are well-known and conventional in the art (Tenhundfeld; col. 1 lines 21-29).  One of ordinary skill in the art would have expected modification could have been performed with a reasonable expectation of success since Shiqiang and Tenhundfeld both teach a laboratory cabinet (Tenhundfeld; fig. 1, #10, col. 2, 

Regarding claim 15, Shiqiang discloses the laboratory cabinet according to claim 1 above,
Shiqiang does not disclose a damping element is disposed on the outer door or the inner door, wherein upon a closing movement of the outer door, the damping element comes to rest between the outer door and the inner door.  
However, Tenhundfeld teaches the analogous art of a laboratory cabinet (Tenhundfeld; fig. 1, #10, col. 2, line 49) comprising a housing (Tenhundfeld; fig. 1, #12, col. 2 line 51), an inner chamber (Tenhundfeld; fig. 1, #16, col. 2 line 53), a door (Tenhundfeld; fig. 1, #18, col. 2 line 64) with a door closure (Tenhundfeld; figs. 2-3, #28, col. 3 lines 10-12) and a dampening element (Tenhundfeld; fig. 3, #32, #20, col. 3 lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer door closure of Shiqiang with the door closure of comprising a dampening element, as taught by Tenhundfeld, because Tenhundfeld teaches the dampening element #30, #32 are formed within the gasket member 30; col. 3 lines 12-16, and that gaskets are well-known and conventional in the art for sealing against a portion of a laboratory cabinet (Tenhundfeld; col. 1 lines 21-29).  The modification of the outer door closure of Shiqiang with the door closure comprising a dampening element of Tenhundfeld resulting in the dampening element being disposed on the outer door or the inner door, wherein upon a closing movement of the outer door, the damping element comes to rest between the outer door and the inner door.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiqiang and Tenhundfeld both teach a laboratory cabinet .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiqiang and further in view of Diaz (Translation of FR 002749343; already of record - hereinafter “Diaz”).

Regarding claim 6, Shiqiang discloses the laboratory cabinet according to claim 4 above, comprising a spring-loaded protuberance, and the electromagnet in the actuated state draws back the protuberance against the spring force (Shiqiang; fig. 2, #31, #32, #34, [28, 29, 30).  
Shiqiang does not disclose the mechanical closure is a snap closure. 
However, Diaz teaches the analogous art of a cabinet (Diaz; fig. 1, #1, p. 2, para. 7) comprising a housing (Diaz; fig. 1, #3, p. 2, para. 7), a door (Diaz; fig. 1, #5, p. 2, para. 7) with a mechanical closure (Diaz; fig. 2, #12, p.3, para. 1), an electromagnet (Diaz; fig. 1, #6, p. 2, para. 7), a spring-loaded protuberance (Diaz; fig. 3, #10, #18, p.3, para. 3) wherein the mechanical closure is a snap closure such that when the electromagnet 6 is in the actuated state (Diaz; fig. 4 p. 3, para. 6), the spring-loaded protuberance 10, 18 is drawn back to release the snap closure (Diaz; fig. 4, p.3, para. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spring-loaded protuberance and the mechanical closure of Shiqiang with the spring-loaded protuberance and mechanical closure, as taught by Diaz, because Diaz teaches the spring-loaded protuberance and mechanical closure create a means for half-opening the door when the spring-loaded protuberance is drawn back to release the snap closure (Diaz; p. 1 para. 5-6, p.2, para. 1), and the spring-loaded protuberance and mechanical closure can be connected and control which allows opening of the door (Diaz; p. 2, para. 6). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shiqiang and further in view of Selfridge et al. (US Patent No. 4,572,427; already of record – hereinafter “Selfridge”).

Regarding claim 16, Shiqiang discloses the laboratory cabinet according to claim 1 above, comprising the inner door.
Shiqiang does not disclose wherein the inner door is at least partially made of transparent material.  
	However, Selfridge teaches the analogous art of a laboratory cabinet (Selfridge; fig. 1, #10, col. 4 line 27) comprising a housing (Selfridge; col. 4 lines 28-29), an inner chamber (Selfridge; fig. 2, #13, col. 4 line 31), and an inner door (Selfridge; fig. 1, #14, col. 4 lines 35-36) wherein the inner door is at least partially made of a transparent material (Selfridge; col. 4 lines 35-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner door of Shiqiang to be at least partially made of a transparent material, as taught by Selfridge, because Selfridge teaches the inner door made of a transparent material allows observation through the transparent door without disturbing the chamber atmosphere (Selfridge; col. 6 lines 1-4).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiqiang and Selfridge both teach a laboratory cabinet (Selfridge; fig. 1, #10, col. 4 line 27) comprising a housing (Selfridge; col. 4 lines 28-29), an inner chamber (Selfridge; fig. 2, #13, col. 4 line 31), and an inner door (Selfridge; fig. 1, #14, col. 4 lines 35-36).

Response to Arguments
Applicants arguments filed on 12/03/20201 have been fully considered.

Applicant(s) argue on page 5 of their remarks towards the 112(a) rejection set forth in the Non-Final Rejection mailed on 07/09/2021 were found persuasive by the examiner.  Accordingly, the previously set forth 112(a) rejections has been withdrawn.  

Applicant(s) arguments on pages 6-7 of their remarks, and further in view of the claim amendments filed 12/03/2021, towards the 112(b) rejection set forth in the Non-Final Rejection were found persuasive by the examiner.  Accordingly, the previously set forth 112(b) rejections have been withdrawn.

Applicant(s) argue on page 7-8 towards the 102 rejection of claim 1 over Shiqiang that the prior art does not disclose the amended claim language. In particular, applicants allege Shiqiang discloses a “door-in-door” refrigerator where the auxiliary door 5 extends through the main door 2, thereby allowing the auxiliary door 5 to be used to open and close a portion of the refrigerator through the main door.  Therefore, a user can utilize the auxiliary door 5 to access refrigerator items without opening the entire main door 2 of the refrigerator.  The examiner respectfully disagrees with applicants arguments. Shiqiang discloses “the auxiliary door closes the box through the main door” [0013], which does not imply the auxiliary door extends through the main door, as applicant(s) allege.  Furthermore, support for applicants assertion that “a user can utilize the auxiliary door 5 to access refrigerator items without opening the entire main door 2 of the refrigerator” is not provided in their remarks nor was the examiner able to find support for this statement in the prior art.  Accordingly, the examiner notes that applicant’s arguments are a matter of their opinion and therefore are not found persuasive. The arguments of counsel cannot take In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Applicant(s) further argue on page 8 of their remarks that the inner chamber of the refrigerator is accessible when the main door 2 is closed, but the auxiliary door 5 is open and therefore Shiqiang fails to disclose the claim limitation “wherein the inner door chamber is only accessible to a user if both the outer door and the inner door are open”.  However, support for applicants assertion that “the inner chamber of the refrigerator is accessible when the main door 2 is closed, but the auxiliary door 5 is open” is not provided in their remarks, and the examiner was not able to find support for this statement in the prior art.  Accordingly, the examiner respectfully disagrees with applicant’s arguments and notes that the arguments appear to be a matter of applicant’s opinion and therefore are not found persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Lastly, Applicant(s) argue on page 8 of their remarks that Shiqiang fails to disclose the amended language “wherein the inner chamber is only accessible to a user if both the outer door and the inner door are open”.  The examiner respectfully disagrees. Shiqiang discloses the cabinet of the refrigerator is confined within the box 1, a main door 2 and an auxiliary door 5; fig. 1, [0023].  The Examiner notes that a “door”, by definitions, is a swinging or sliding barrier by which an entry is closed and opened.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798